EXHIBIT 10.7

 

RAYONIER INC.

 

I, John P. O’Grady, do hereby certify that I am the Senior Vice President,
Administration of Rayonier Inc. (“Company”), and that pursuant to the authority
granted me in resolutions adopted by the Board of Directors of the Company on
February 24, 1994 and December 17, 1999, I adopted the following preambles and
resolutions on October 10, 2003;

 

WHEREAS, the Company maintains the Retirement Plan for Salaried Employees of
Rayonier Inc. (the “Salaried Retirement Plan”) for the benefit of such of its
employees as are eligible thereunder; and

 

WHEREAS, in accordance with the power reserved to it in Section 10.01 of the
Salaried Retirement Plan the Company may amend such Salaried Retirement Plan at
any time, subject to certain conditions not now relevant; and

 

WHEREAS, the Company deems it advisable to amend the Salaried Retirement Plan to
reduce the rate of future accruals thereunder;

 

NOW, THEREFORE, be it

 

RESOLVED, that Section 4.01(b) shall hereby be amended, effective January 1,
2004 by deleting it in its entirety and substituting the following in lieu
thereof:

 

  “(b) Benefit. Prior to adjustment in accordance with Sections 4.06(a) and
4.07(c), the annual normal retirement allowance payable on a lifetime basis upon
retirement at a Member’s Normal Retirement Date shall be equal to the sum of
(i), (ii) and (iii) where:

 

  (i) equals:

 

  (1) 2 percent of the Member’s Final Average Compensation multiplied by the
portion of the first 25 years of his or her Benefit Service rendered prior to
the Effective Date;



--------------------------------------------------------------------------------

  (2) plus 1 1/2 percent of the Member’s Final Average Compensation multiplied
by the next 15 years of his or her Benefit Service rendered prior to the
Effective Date, to a combined maximum of 40 years of Benefit Service;

 

  (3) reduced by 1 1/4 percent of the Social Security Benefit multiplied by the
portion of his or her years of Benefit Service rendered prior to the Effective
Date, and not in excess of 40 years;

 

  (4) reduced, but not below zero, by the annual normal retirement allowance
determined under the provisions of Section 4.01(b) of the Prior Salaried Plan
prior to the imposition of any limitations under Section 415 of the Code and the
application of any offset provisions of the Prior Salaried Plan, with respect to
the Member’s period of employment rendered prior to the Effective Date which has
been credited as Benefit Service hereunder pursuant to the provisions of Section
2.02(f); and

 

  (ii) equals:

 

  (1) 2 percent of the Member’s Final Average Compensation multiplied by the
portion of the first 25 years of his or her Benefit Service rendered on and
after the Effective Date but not later than December 31, 2003;

 

  (2) plus 1½ percent of the Member’s Final Average Compensation multiplied by
the portion of the next 15 years of his or her Benefit Service rendered on or
after the Effective Date but not later than December 31, 2003, to a combined
maximum of 40 years of Benefit Service minus the total number of years of
Benefit Service rendered prior to the Effective Date;

 

Page 2



--------------------------------------------------------------------------------

  (3) reduced by 1 1/4 percent of the Social Security Benefit multiplied by the
portion of the number of years of his or her Benefit Service rendered on or
after the Effective Date but no later than December 31, 2003 not in excess of 40
years minus the total number of years of Benefit Service rendered prior to the
Effective Date; and

 

  (iii) equals:

 

  (1) 1 1/2 percent of the Member’s Final Average Compensation multiplied by his
or her Benefit Service rendered on and after January 1, 2004, to a combined
maximum of 40 years of Benefit Service minus the total number of years of
Benefit Service rendered prior to January 1, 2004;

 

  (2) reduced by 1 1/4 percent of the Social Security Benefit multiplied by the
portion of the number of years of his or her Benefit Service rendered on or
after January 1, 2004 not in excess of 40 years minus the total number of years
of Benefit Service rendered prior to January 1, 2004.

 

The combined maximum years of Benefit Service used to compute the amounts under
clauses (i), (ii) and (iii) above shall not exceed 40 years.

 

The annual normal retirement allowance determined prior to reduction to be made
on account of the Social Security Benefit shall be an amount not less than the
greatest annual early retirement allowance which would have been payable to a
Member had he or she retired under Section 4.03 or Section 4.04 at any time
before his or her Normal Retirement Date and as such early retirement allowance
would have been reduced to commence at such earlier date but without reduction
on account of the Social Security

 

Page 3



--------------------------------------------------------------------------------

Benefit. The reduction to be made on account of the Social Security Benefit
shall in any event be based on the Federal Social Security Act in effect at the
time of the Member’s actual retirement.”

 

and be it further

 

RESOLVED, that the proper officers of the Company be, and they hereby are,
authorized and directed to take such actions including, but not limit to, the
preparation and distribution of any notification required by Section 204(h) of
the Employee Retirement Income Security Act of 1974, or to make changes in the
provisions of the Salaried Retirement Plan and its related trust as they deem
necessary, on the advice of counsel, to effectuate the foregoing resolutions,
so, as amended, the Salaried Retirement Plan continues to qualify under Section
401(a) of the Internal Revenue Code (“Code”) and the related trust continues to
be tax-exempt under Section 501(a) of the Code;

 

and be it further

 

RESOLVED, that the foregoing resolutions are subject to and conditioned upon
said resolutions not adversely affecting the continued qualified status of the
Salaried Retirement Plan under Section 401(a) of the Code or the tax-exempt
status of the related trust under Section 501(a) of the Code.

 

Dated: October 10, 2003

 

/s/ John P. O’Grady

--------------------------------------------------------------------------------

John P. O’ Grady

Senior Vice President, Administration

 

Page 4